DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “object” (see claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrases “configured to project a light beam to an object to be measured” in line 2, and “configured to receive and image the light beam reflected by the object to be measured and projected” in lines 4-5 render the claim language to be indefinite because it is unclear how the projection module measures the object.  Also, it is unclear if the receiving module receives the image and/or the light beam in order to measure the object.  The Applicant is respectfully requested to clarify said phrases,
Claims 10-20 fall with parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen.
Chen (US Pub. No. 2018/0170244 A1) discloses:
Regarding claim 1, a projection module (Figure 4-1), comprising: a light source (Figure 4-1, element 110), comprising a first center (i.e. center corresponding to element 110 in Figure 4-1); a mask (Figure 4-1, elements 132a and 132b) disposed above the light source (Figure 4-1, element 110), the mask (Figure 4-1, elements 132a and 132b) comprising a second center (i.e. center corresponding to elements 132a and 132b in Figure 4-1, respectively), and the second center and the first center being aligned along an axial direction (Figure 4-1, element C1b) of the projection module (clearly illustrated in Figure 4-1); and a projection lens (Figure 4-1, element 140) disposed above the mask (Figure 4-1, elements 132a and 132b), and an optical axis (Figure 4-1, elements C1a and C2a) of the projection lens being offset from the first center and the second center (i.e. center corresponding to elements 132a and 132b in Figure 4-1, respectively).
Regarding claims 3 and 11, the projection module (Figure 4-1) comprises a diffuser (Figure 4-1, element 120), and the diffuser (Figure 4-1, element 120) is located between the light source (Figure 4-1, element 110) and the mask (Figure 4-1, elements 132a and 132b).
Regarding claims 4 and 12, the diffuser (Figure 4-1, element 120) and the light source (Figure 4-1, element 110) are spaced apart (clearly illustrated in Figure 4-1), and the diffuser (Figure 4-1, element 120) and the mask (Figure 4-1, elements 132a and 132b) are spaced apart (clearly illustrated in Figure 4-1). 
Regarding claims 5 and 13, the light source (Figure 4-1, element 110) is configured to emit a light beam, the diffuser (Figure 4-1, element 120) is configured to diffuse the light beam emitted by the light source (Figure 4-1, element 110) to form a uniform light beam, and the mask (Figure 4-1, elements 132a and 132b) is configured to project the uniform light beam emitted from the diffuser (Figure 4-1, element 120) to form a structured light beam, and the projection lens (Figure 4-1, element 140) is configured to project the structured light beam (page 3, paragraph 0025, lines 16-22).
Regarding claims 6 and 14, the mask (Figure 4-1, elements 132a and 132b) comprises a light-transmitting region (i.e. clear section of element 130 in Figure 4-1) and a light-shielding region (i.e. shaded section of element 130), the light-transmitting region (i.e. clear section of element 130 in Figure 4-1) is formed with a structured pattern (i.e. fixed pattern), and the structured pattern (i.e. fixed pattern) is configured to form the structured light beam (page 3, paragraph 0024, lines 6-10).
Regarding claims 7 and 15, the light source (Figure 2, element 112) comprises a vertical cavity surface (Figure 2, element 150) emitting laser array (page 2, paragraph 0021, lines 10-19), and the vertical cavity surface (Figure 2, element 150) emitting laser array comprises a plurality of vertical cavity surface emitting lasers (Figure 2, elements 112a and 112b) distributed in an array (clearly illustrated in Figure 2).
Regarding claim 9, an imaging device, comprising: a projection module (Figure 4-1), configured to project a light beam to an object to be measured (i.e. multiple projection images are reduced in size; page 4, paragraph 0031, lines 6-7); and a receiving module, configured to receive and image the light beam reflected by the object to be measured and projected by the projection module; the projection module comprising: a light source, comprising a first center; a mask disposed above the light source, the mask comprising a second center, and the second center and the first center being aligned along an axial direction of the projection module; and a projection lens disposed above the mask, and an optical axis of the projection lens being offset from the first center and the second center.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Chen (US Pub. No. 2018/0170244 A1) teaches the salient features of the present invention except an offset distance between the first center and the optical axis of the projection lens ranges from 0.110 mm to 0.140 mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an offset distance between the first center and the optical axis of the projection lens ranges from 0.110 mm to 0.140 mm the purpose of projecting one or multiple projection images to a target position (Chen, page 1, paragraph 0020, lines 2-3).  Therefore, in the absent of a disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an offset distance between the first center and the optical axis of the projection lens ranges from 0.110 mm to 0.140 mm.  This shows that an offset distance between the first center and the optical axis of the projection lens ranges from 0.110 mm to 0.140 mm was recognized in the art to be a result-effective parameter.  See MPEP § 2144.05 IIA and IIB.
The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Chen (US Pub. No. 2018/0170244 A1) discloses a projection module (Figure 4-1) having an offset an optical axis (Figure 4-1, elements C1a and C2a).  However, Chen and the prior art of record neither shows nor suggests a projection module comprising an actuator, the actuator is configured to adjust an offset distance between the first center and the optical axis of the projection lens and an offset distance between the second center and the optical axis of the projection lens, and the offset distance between the first center and the optical axis of the projection lens is the same as the offset distance between the second center and the optical axis of the projection lens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deguenther et al. (US Pub. No. 2018/0217506 A1) discloses an illumination system of a microlithographic projection apparatus including a spatial light modulator having a modulation surface including a plurality of micromirrors. Each micromirror includes a mirror surface having an orientation that can be changed individually for each micromirror. For at least one of the micromirrors, at least one parameter that is related to the mirror surface is measured. The orientation of the mirror surfaces is controlled depending on the at least one measured parameter. A light pattern is produced on the modulation surface, and an image of the light pattern is formed on an optical integrator that has a plurality of light entrance facets. Images of the light entrance facets are superimposed on a mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



12/01/2022